Citation Nr: 9915582	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran entered service in September 1972 and was 
discharged in April 1973. This matter comes before the Board 
of Veterans' Appeals (Board) on appeal of a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The record reveals that the veteran was scheduled for a 
personal hearing at the RO in July 1998 but failed to appear.  
The issue of entitlement to service connection for right 
ankle disability was addressed in a July 1997 statement of 
the case, which included a cover letter explaining the 
requirement that the veteran submit a substantive appeal to 
complete his appeal on this issue.  Since no subsequent 
correspondence has been received from the veteran or his 
representative on this issue, the Board has concluded that 
the veteran is not currently seeking appellate review of this 
issue.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran served on active duty for a total of less than 
90 days, and he was not discharged as a result of service-
connected disability.


CONCLUSION OF LAW

The basic eligibility criteria for pension benefits have not 
been met.  38 U.S.C.A. §§ 101(11), 1501, 1521(j) (West 1991); 
38 C.F.R. §§ 3.2(f), 3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  
A veteran is deemed to have met the service requirements if 
he served in the active military, naval, or air service for 
90 days or more during a period of war; or if, during a 
period of war, he was discharged or released from such 
service for a service-connected disability; or if he served 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war; or if he served for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war. 38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3.

The veteran contends that he meets the service requirements 
for pension benefits because he had more than 90 days of paid 
service.  The Board has found the veteran's claim to be well 
grounded and is satisfied that all available evidence 
necessary for an equitable disposition of the claim has been 
obtained.  In this regard, the Board notes that the veteran 
has not identified any outstanding evidence which could be 
obtained to support his claim. 

Although the veteran entered service in September 1972 and 
was released from service in April 1973, which is more than 
90 days, the evidence of record shows that he did not have 90 
days of active duty.  According to an April 1973 Request for 
Elimination Proceedings, it was requested that the veteran be 
discharged from service as unsuitable and it was noted that 
he had accumulated 144 days "bad time."  Moreover, his DD 
Form 214, which is an official record of his service dates, 
shows that he had only one month and 26 days that can be 
considered active service; it is noted on the Form under 
"Remarks" that he lost 145 days under 10 U.S.C. 972, from 
October 15, 1972, thru October 21, 1972, and from November 
12, 1972, thru March 29, 1973.  

According to 10 U.S.C. § 972 (1973), an enlisted member of 
the armed forces who: deserts; is absent from his 
organization, station, or duty for more than one day without 
proper authority, as determined by proper authority; is 
confined for more than one day while awaiting trail and 
disposition of his case, and whose conviction has become 
final; is confined for more than one day under a sentence 
that has become final; or is unable for more than one day, as 
determined by competent authority, to perform his duties 
because of intemperate use of drugs or alcoholic liquor, or 
because of disease or injury resulting from his misconduct; 
is liable, after his return to full duty, to serve for a 
period that, when added to the period that he served before 
his absence from duty, amounts to the term for which he was 
enlisted or inducted.

The veteran maintains that he was paid for more than 90 days 
of military service, and has submitted Leave and Earnings 
statements in support of his claim.  However, these 
statements verify lost days as periods that he was absent 
without leave.  Moreover, these statements are not the 
controlling factor.  Rather, official records of his length 
of service show that he was credited with less than 90 days 
of active duty; therefore, he does not meet the basic 
eligibility requirements for pension benefits.  


ORDER

The appeal for basic eligibility for pension benefits is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

